Citation Nr: 0909334	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, separate from post-traumatic stress 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU rating)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2004 and 
February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
entitlement to the benefits currently sought on appeal.  

In particular, the February 2004 rating decision denied 
service connection for an acquired psychiatric disorder.  The 
Board denied the appeal of this claim in December 2005.  The 
Veteran filed a timely appeal to the Court of Appeals for 
Veterans Claims, which by order dated in February 2007, 
vacated the Board's decision and remanded the claim.  In 
accordance with the terms of the Joint Motion for Remand 
agreed to by the parties, the Board remanded that claim 
through the Appeals Management Center (AMC) in July 2007. 

Concurrently, a February 2006 rating decision denied service 
connection for post-traumatic stress disorder.  The Veteran 
filed a timely appeal to the Board, which remanded the claim 
via the AMC in December 2006 for further development.  As 
such, both psychiatric claims remain within the jurisdiction 
of the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record establishes clearly and 
unmistakably both that psychiatric disorders existed prior to 
entry into service and that it was not aggravated by service.  

2.  The preponderance of the evidence is against a finding 
that psychiatric disorders increased in severity during 
service. 

3.  A current diagnosis of post-traumatic stress disorder 
that meets the diagnostic requirements for VA benefits 
purposes set by regulation is not demonstrated by the record.

4.  In September 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he was withdrawing the claim for a TDIU 
rating.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include major 
depression, was not incurred or aggravated in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 
(2008).

2.  Post-traumatic stress disorder was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for withdrawal of a Substantive Appeal 
concerning the issue of a TDIU rating by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2003, July 2005, and 
March 2006 the agency of original jurisdiction (AOJ) notified 
the Veteran pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2003 and 2005 notices informed the Veteran 
of information and evidence necessary to substantiate his 
claims for service connection, including information specific 
to PTSD claims.  These letters also explained the relative 
burdens of VA and the Veteran, relating the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  This information was provided prior to 
the initial adjudications of the claims.

The subsequent 2006 notice informed the Veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
In correspondence received by VA April 3, 2006, the Veteran 
specifically responded to this letter, notifying VA of the 
nature and symptoms of his conditions and reporting how his 
disabilities affect his daily life and work.  This shows 
actual knowledge on the part of the Veteran of the 
information required.  Although this notice was delivered 
after the denial of the claims, the AOJ subsequently 
readjudicated each of his claims based on all the evidence in 
the September 2008 supplemental statement of the case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service personnel and service treatment records have 
been associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
This includes records created in conjunction with the 
Veteran's successful claim for benefits from the Social 
Security Administration (SSA).  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled.

As a final threshold matter, the Veteran submitted additional 
evidence which was received by the Board in January 2009.  
Pursuant to 38 C.F.R. § 20.1304, any pertinent evidence 
submitted by the appellant which is accepted by the Board 
must be referred to the agency of original jurisdiction for 
review, unless the right is waived.  Evidence is not 
pertinent if it does not relate to, or have a bearing on, the 
appellate issue.  The Veteran did not provide a waiver in 
this instance.  

Included in the packet of evidence was a letter written by 
the Veteran containing additional argument.  The Veteran's 
arguments have been previously considered by the RO.  
Similarly, duplicate copies of a May 2008 opinion by the 
Veteran's treating psychiatric nurse and of his June 2008 VA 
examination report were included.  As these were previously 
reviewed by the AOJ in the September 2008 supplemental 
statement of the case, they do not fall within the scope of 
the provision.  The copy of the Schedule of Ratings for 
Disabilities is not pertinent, as the issues on appeal do not 
include percentage of disability, but rather whether service 
connection is warranted.  Nor is the copy of the M-21, VA's 
procedural manual, pertinent evidence in this Veteran's 
claim.  The Board is fully aware of, and in compliance with, 
all VA procedures.  The copy of the DSM-IV criteria for 
establishing major depression is not relevant evidence, as 
the Veteran's depression diagnosis is not question.  Lastly, 
the Veteran included copies of previous Board decisions.  
These are not pertinent, as it is well-established that Board 
decisions carry no precedential value.  38 C.F.R. § 20.1303; 
see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  In sum, 
the evidence submitted since the last supplemental statement 
of the case is not found to be pertinent, so a waiver is not 
required.  There is no prejudice to the Veteran for the Board 
to proceed with a decision on the merits of the claims on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran seeks service connection for an acquired 
psychiatric disorder, in addition to post-traumatic stress 
disorder (PTSD).  The Veteran's postservice medical records 
show numerous psychiatric disorders, including ADHD, 
schizotypal personality disorder, depressive disorder, 
generalized anxiety disorder, major depression, and social 
phobia.  Generally, in order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

PTSD is a unique psychiatric disorder, which VA recognizes is 
often not manifested in service.  Therefore, separate 
criteria have been established to determine whether service 
connection benefits may be granted.  These will be discussed 
separately below.  

As a preliminary matter, throughout the long course of the 
appeal, the Veteran has alleged two theories of entitlement 
concurrently.  In some correspondence, he has contended that 
a psychiatric disorder began in service.  See, e.g., 
statements submitted by the Veteran in February, April, and 
July 2004, April and June 2006, and September 2008.  In other 
correspondence, however, he has indicated that a psychiatric 
disorder actually pre-existed service, and that his service 
aggravated that disorder.  See, e.g., statements submitted in 
October 2003, February, March, and July 2004, and September 
2005.  The argument regarding a pre-existing disorder 
triggers the issue of whether the presumption of soundness 
applies, and will be discussed first. 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see 
also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  
If the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim is based on service 
incurrence rather than service connected aggravation.  Id. 

The Veteran's service treatment records are on file and 
include his May 1971 enlistment examination.  No psychiatric 
defects were noted on exam.  The first question, therefore, 
is whether there is clear and unmistakable evidence that a 
psychiatric disorder existed before service acceptance.  On 
that front, there is extensive evidence of record that 
demonstrates that psychiatric disorder(s) exited prior to the 
Veteran's entry into service.  

A November 1990 psychological examination revealed that the 
Veteran had been depressed for "as long as [he] could 
remember," specifically citing his abusive treatment in 
Catholic schools and physical abuse at the hands of his 
alcoholic father.  Under the section of "Initial Formulation 
and Diagnostic Impression" it was reported that the Veteran 
described being in a depressed mood more often than not as a 
child and an adolescent.  He often had insomnia, low energy, 
low self esteem, and feelings of hopelessness.  His diagnosis 
was dysthymia.

While undergoing a vocational rehabilitation examination in 
January 1997, the Veteran reported having a difficult 
childhood, with his father being a strong disciplinarian, 
often backhanding him and hitting him with a belt.  He also 
reported difficulty in school with both grades and behavior.  
In a December 2000 psychological assessment, the Veteran 
reported being sexually molested in a movie theater around 
the age of 12 and being with his father around the same age 
when the two of them were attacked by a group of men and 
beaten with baseball bats.  He also reported periodic 
depression since age 15.  

In a statement received in July 2004, the Veteran spoke to 
sustaining both physical and emotional abuse in the private 
Catholic schools he attended, where he felt dehumanized and 
humiliated.  He also reported having received psychiatric 
treatment in the 8th grade for these feelings.  He restated 
the incidents in the movie theater and with the baseball bat 
beating.  Additional statements submitted by the Veteran 
include the pre-service events described above and the 
depression and humiliation he felt as a result of those pre-
service experiences.  See, e.g., statements in July 2004, 
November 2005 and April 2006.  

Notably, an August 2005 private psychological assessment 
conducted by a Board-certified psychiatrist is of record, in 
which the Veteran's arguments are noted regarding in-service 
incurrence of a psychiatric disorder.  Based on his review of 
the aforementioned evidence, the psychiatrist indicated that 
while the Veteran was exposed to the trauma of basic 
training, there was no good evidence to support that his 
present symptoms were related to his military service.  More 
importantly, the psychiatrist pointed out that most troops 
survive the difficult training period without any significant 
anxiety, and in this case, the Veteran's service was very 
brief, not even completing the training.  Together, these 
factors suggested to the psychiatrist that the Veteran had a 
pre-existing condition that made him more susceptible to the 
environment than others.  

A June 2008 VA examination also explored the issue of whether 
the Veteran had a  pre-existing psychiatric disorder.  The 
examiner noted that the Veteran met the criteria for a 
current diagnosis of major depressive disorder.  He 
explained, however, that while the Veteran believed it 
started in service, "it is obvious that he had depression in 
his childhood."  This was based on his extensive review of 
the Veteran's pre- and post-service medical history.  In the 
report, the examiner meticulously described the evidence of 
record, including the several private psychological 
assessments noted above, as well as the Veteran's own 
statements of record and those of his family.  He concluded 
that the Veteran entered service with significant problems 
with depression and social phobia.  The examiner noted that 
the Veteran had been diagnosed as having multiple Axis I 
disorders.  He stated that the Veteran's childhood was 
traumatic and chaotic enough to cause the Veteran to develop 
mental disorders.  He related that he assumed that social 
phobia occurred first and then his depression followed as he 
had to deal with the significant stress of going to school 
with a serious social phobia problem.  

The June 2008 VA examiner provided a rationale for finding 
that the Veteran had pre-existing service mental illnesses.  
He related that from all the sources available to him that 
there was a consistent pattern of significant mental illness 
long before he entered service.  He reported that the 
Veteran's service experience was hard for him because of 
these mental illnesses.  The examiner stated that the 
Veteran's very short service experience was very unlikely to 
have chronically impacted his preexisting mental illnesses.  
He concluded that it was more unlikely than not that the 
Veteran's mental disorders had their onset during the 
Veteran's service (much less than 50 percent probability).

The medical reports showing that the Veteran had a history of 
depression as a child and adolescent, his lay statements 
concerning his problems in his childhood, along with the 
postservice medical opinions that the Veteran entered service 
with a pre-existing psychiatric disability amounts to clear 
and unmistakable evidence of the Veteran having a psychiatric 
disability which existed prior to service.  Specifically, the 
Veteran's statements to the effect that he had problems as a 
child, including bouts of being depressed is credible.  These 
statements were consistently made in relation to receiving 
psychiatric treatment and were not made in connection with 
any claim for benefits.  Therefore, the medical opinions were 
based upon a factual actual premise of the Veteran having a 
history of being depressed as a child.  The medical opinions 
finding that the Veteran had a pre-existing psychiatric 
disability were offered based on a complete understanding of 
the Veteran's history and his experiences as he himself 
described them during treatment with medical professionals.  

While statements from his mother and sister that were 
submitted during the course of the appeal suggest that the 
Veteran had a healthy childhood with no psychiatric problems, 
these are less probative on the issue at hand, when viewed in 
light of the significant amount of evidence to the contrary.  
Especially given the available medical records in which the 
Veteran consistently related feelings of depression and 
humiliation as a child, it is disingenuous to take the 
statements offered by his family in the context of his claim 
as fact.  They are less credible than the other extensive 
records on file.  

The Board finds that the totality of the evidence, including 
statements made by the Veteran, medical history to the effect 
that the Veteran was depressed as a child and the medical 
opinion evidence that the Veteran had a pre-existing service 
psychiatric disability, amounts to clear and unmistakable 
evidence that the Veteran had psychiatric disorders, 
including a depressive disorder, prior to entry into active 
duty.  

Given the foregoing, the next question becomes whether there 
is clear and unmistakable evidence that the psychiatric 
disorders were not aggravated by service.  In addressing this 
question, the Board will compare the Veteran's psychiatric 
disability/symptoms prior to service and during service.  

The Veteran's service medical records show that he began 
having performance issues shortly after entering service.  
His performance during his first week of basic training was 
marked as satisfactory.  His performance during his second 
week, however, was marked as unsatisfactory.  It was noted 
that the Veteran was slow to learn and had a degree of 
difficulty with everything.  He had no self-pride or 
confidence in himself.  On July 19, the Veteran left his post 
without being properly relived, taking off all equipment 
except for his clothes.  The training officer counseled him 
that day, and it was noted that the Veteran appeared very 
depressed and was extremely upset as a result of poor family 
relationships.  

The Veteran was referred to the Mental Health Clinic (MHC), 
whose evaluation was received the following day.  It was 
noted that he was very weak in logical thinking and slightly 
immature.  He was noted to be willing to do anything to get 
out of service.  It was recommended that he undertake a tour 
in the Motivation Unit.  During transport to this unit on 
July 21, the Veteran went absent without leave.  After his 
return, he again went absent the following day, and was found 
at the San Antonio International Airport.  A non-judicial 
punishment (Article 15) was recommended after the first two 
offenses, but the Veteran refused, demanding a court martial.  
All three offenses were the subject of the court martial, at 
which time the Veteran plead guilty.  He was sentenced to 14 
days in the brig.  He was released on August 19 and 
immediately referred to MHC.

MHC found the Veteran to have an emotionally unstable 
personality disorder, with a history of poor adjustment.  
Importantly, a psychiatric disease or condition was 
specifically ruled out at that time.  His outlook was anti-
social and so thoroughly ingrained that he would not accept 
training in any form.  He was immature and failed to show any 
progress in training or to adapt within a reasonable period 
of time.  MHC recommended an administrative discharge.  The 
Veteran was ultimately discharged on August 25, 1971 for 
inadaptability to military life, immaturity, and poor 
performance. 

The evidence pertaining to the Veteran's psychiatric disorder 
prior to service shows that the Veteran reported being 
depressed more often than not as a child and adolescent.  He 
often had insomnia, low energy, low self esteem, and feelings 
of hopelessness.  He reported problems/symptoms associated 
with his father's abuse.  He also reported having difficulty 
in school.  He always felt that he was singled out for 
punishment by the nuns.  

During service, the Veteran was counseled due to being 
depressed as a result of family issues.  His service medical 
records show that he was a poor performer.  This is 
consistent with his history of being a poor student and 
having difficulty in school.  Additionally, prior to service 
the Veteran was routinely disciplined in school.  Likewise, 
in service, the Veteran was disciplined for his poor conduct.  

The Board observes that there is nothing in the Veteran's 
service treatment records which indicates that a preservice 
psychiatric disability underwent an increase in severity.  In 
this regard, the Veteran's service treatment records merely 
continue to show some of the same issues the Veteran had 
prior to service.  Additionally, there is no indication that 
the Veteran needed any treatment for a psychiatric disability 
in service.  Moreover, in June 2008 a VA psychiatrist stated 
that the Veteran's very short service experience was very 
unlikely to have chronically impacted his preexisting mental 
illnesses.  In light of the foregoing, the Board finds that 
there is clear and unmistakable evidence that his pre-
existing psychiatric disorder was not aggravated in service.  

Give the above findings it is clear that the presumption of 
soundness has been rebutted.  As such, service connection 
based on service incurrence is not warranted.  Instead, the 
claim of service connection must be based on aggravation.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  It 
is important to note that the Veteran has submitted two 
medical opinions which advance the theory that his current 
psychiatric disorder (major depressive disorder) began in 
service, and that he has continuously experienced symptoms of 
that depression since, warranting service connection on a 
direct basis, as opposed to aggravation.  For the reasons 
discussed below, however, these two opinions carry little 
probative value.

In a September 2005 letter, the Veteran's treating general 
practice physician noted that he had seen the Veteran on two 
occasions for psychiatric related difficulties.  He was 
severely depressed with paranoid features.  He went on to say 
that these symptoms "seem to have started during his 
military service in 1971 and have persisted."  He noted that 
he hadn't seen the Veteran until significantly after this 
time frame, but that it seemed logical that if his symptoms 
started then, they were related to his service.  He attempted 
to discount the lack of in-service treatment for such a 
psychiatric disorder, and stated that because his problems 
"apparently started shortly thereafter," a connection was 
strongly suggested.  In a March 2007 letter, the physician 
essentially repeated these statements.  In this regard, he 
states that it seems very obvious that his current 
psychiatric [disability] is highly likely to have started 
during his military service.  He stated that at the very 
least it is more likely than not that his mental problems 
started in service, or shortly thereafter.  He related that 
his mental problems started while he was in the Air Force and 
that his depression, anger and problems have continued since 
that time.  He reported that the Veteran still had nightmares 
and thoughts about his [service experience] and that he tried 
hard not to think about it and to avoid situations which 
reminded him of his military service.  He concluded that this 
seemed to be obviously connected with his military service.

Critical pieces of information from a claimant's medical 
history can lend credence to the opinion of the medical 
expert who considers them and, conversely, detract from the 
medical opinions of experts who do not.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  The Board must be able 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion.  Id.  In the case of this physician's opinions, many 
of the significant facts pertinent to the Veteran's history 
were left out.  Specifically, there is no mention of the 
Veteran's extensive pre-service history of psychological 
distress, including childhood events of being sexually 
molested and being beaten up with baseball bats by an angry 
gang of adults.  Additionally, there was no comment with 
respect to the Veteran's consistent history of being 
depressed as a child and adolescent.  Moreover, there is no 
acknowledgement of the types of experiences the Veteran had 
in service, which have led the physician to believe that the 
Veteran depression is linked to that service.  In short, it 
is clear that the physician who offered the opinions did not 
have all of the critical pieces of information before him.  
Therefore, the opinion lacks probative value for the purpose 
of establishing that a psychiatric disability began in 
service.

The weight of a medical opinion is also diminished where that 
opinion is ambivalent.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The word "may" is entirely speculative and does 
not create an adequate nexus for the purposes of establishing 
service connection.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  This physician's first 
opinion speaks to events and symptoms that "seem to be 
connected" and "seem logical."  This seeming connection is 
speculative at best.  When coupled with the failure to 
consider the Veteran's entire psychological history, which is 
well-documented in the voluminous claims file, the opinions 
are afforded little probative value, and do not support an 
in-service incurrence.  

The Board also notes a November 2004 VA outpatient treatment 
note which records that the Veteran had a long history of 
mental problems since being in the service.  The Board finds 
that this statement is not probative in determining that the 
Veteran's psychiatric illness began in service.  In this 
regard, this appears to be history merely reported by the 
Veteran and is not consistent with the Veteran's numerous 
reports of having problems with depression as a child and 
adolescent.  Additionally, the examiner did not enhance the 
transcribe history by any medical conclusions or findings.  
Therefore, this general notation cannot be considered 
probative in determining that the Veteran's psychiatric 
illnesses began in service.

In light of the foregoing, no further discussion of a service 
incurrence theory is necessary, as there is clear and 
unmistakable evidence that the psychiatric disorder pre-
existed service and was not aggravated by service. 

Aggravation 

The Board will next consider whether the pre-existing 
psychiatric disabilities were aggravated by service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 
§ 3.306 (2008).

As established above, the Veteran had pre-existing 
psychiatric disorders, including a depressive disorder, prior 
to entry into service.  The crucial inquiry is whether there 
was an increase in disability during such service.  There was 
one notation of the Veteran having depressed feelings when he 
was in counseling for what was later diagnosed as a 
personality disorder.  The MHC evaluations, however, did not 
note a diagnosis of depression; rather, they described poor 
adjustment skills, his anti-social outlook, and his 
immaturity, and specifically ruled out then-current evidence 
of a psychiatric disorder.  One instance of depressed 
feelings falls short of what is required here to show 
aggravation.  In particular, a temporary recurrence of 
manifestations of the pre-service condition is 
distinguishable from an increase in severity.  Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  There is affirmative evidence of 
record of no increase, specifically in the MHC findings which 
state that the Veteran had not manifested any psychiatric 
disability during service.   His August 1971 separation 
examination confirms normal clinical findings referable to 
his psychiatric health, apart from a non-service-connectable 
personality disorder.  

Additionally, as previously noted the evidence pertaining to 
the Veteran's psychiatric disorder prior to service shows 
that the Veteran reported being depressed more often than not 
as a child and adolescent.  He often had insomnia, low 
energy, low self esteem, and feelings of hopelessness.  He 
reported problems/symptoms associated with his father's 
abuse.  He also reported having difficulty in school.  He 
always felt that he was singled out for punishment by the 
nuns.  During service, the Veteran was counseled due to being 
depressed as a result of family issues.  His service medical 
records show that he was a poor performer.  This is 
consistent with his history of being a poor student and 
having difficulty in school prior to service.  Moreover, 
prior to service the Veteran was routinely disciplined in 
school.  Likewise, in service, the Veteran was disciplined 
for his poor conduct.  The Board observes that there is 
nothing in the Veteran's service treatment records which 
indicates that a preservice psychiatric disability underwent 
an increase in severity.  In this regard, the Veteran's 
service treatment records merely continue to show some of the 
same issues the Veteran had prior to service.  Furthermore, 
there is no indication that the Veteran needed any treatment 
for a psychiatric disability in service.  Moreover, in June 
2008 a VA examiner stated that the Veteran's very short 
service experience was very unlikely to have chronically 
impacted his preexisting mental illnesses.  In light of the 
foregoing, the Board concludes that the preservice 
psychiatric disorders did not undergo an increase during the 
Veteran's service.

Numerous lay statements have been offered by the Veteran's 
family, attesting to a change in behavior after the Veteran 
returned from service, finding him depressed.  Such 
statements were submitted from the Veteran's wife (January 
2004, July 2005, April 2006, and September 2008), his 
daughter (July 2004), his mother-in-law (July 2004), and his 
sister-in-law (January 2007).  These are not probative of 
whether the Veteran's pre-existing depression increased in 
severity during service.  The Veteran and his wife married in 
1979, eight years after he separated from service.  Neither 
she nor the others who became associated with him after that 
marriage, had direct observation of the Veteran before, 
during, or directly after service.  Therefore, they had no 
personal knowledge of the Veteran's mental health during 
service and are not legally competent to offer such 
statements.  Their statements are not probative of the issue. 

The Veteran's mother and his sister also submitted statements 
in October 2003 and April 2006.  As they knew the Veteran 
during his service, they are legally competent to offer such 
statements.  The question becomes one of credibility.  Each 
attested to the Veteran having no emotional problems prior to 
service and then returning severely depressed.  His mother 
reported that upon returning, he could not make passing 
grades in college, and that he could not keep a job.  

These statements, however, are in direct contradiction to the 
medical evidence of record which paints a very different 
picture of the Veteran's pre-military life.  For example, the 
previously mentioned November 1990 treatment record documents 
that the Veteran had been going through severe bouts of 
depression, sometimes contemplating suicide.  A full social 
history was elicited, in which the Veteran described his 
difficult childhood, noting the harsh treatment at the hands 
of nuns in the Catholic schools he attended, as well as 
physical abuse from his father.  He chronicled his year of 
college, which he left to begin working in his father's 
business.  He reported that at the age of 23, his girlfriend 
at that time left him, and he became so distraught and 
depressed by that event that he began to starve himself.  His 
family had to intervene to get him to eat again.  At no point 
did the Veteran mention anything regarding his brief period 
of service, and how it may have affected him.  The diagnostic 
impression was that the Veteran had depression as a child and 
adolescent, and had one prior incidence of deep depression, 
as the result of the end of a relationship.  This record and 
those mentioned above are more credible of the Veteran's 
state of mind immediately during and after service than are 
the statements by his family in support of his claim.

In sum, clear and unmistakable evidence establishes that the 
Veteran had a pre-existing psychiatric disorder which was not 
aggravated by service, given that it underwent no increase in 
severity during service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  As such, service connection 
by aggravation is not warranted.  

Post-Traumatic Stress Disorder

The Veteran alternatively contends that he has PTSD, based on 
incidents during basic training.  VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

In support of a diagnosis of PTSD, the Veteran has submitted 
medical evidence from an April 2005 VA outpatient clinical 
record, which shows that during the course of a general 
medical check up, a PTSD screen conducted by a nurse was 
positive.  Subsequent VA outpatient clinical records, through 
October 2007, show treatment for depressive disorder, but do 
no demonstrate a diagnosis of PTSD.  Regardless, in May 2008, 
the Veteran's treating psychiatric nurse offered an opinion, 
stating that the Veteran "has had severe symptoms of PTSD" 
and went on to describe those symptoms.  Although she 
indicated that the Veteran was on medication for mood 
lability and PTSD, she did not address whether the Veteran 
actually met the diagnostic criteria for the establishment of 
the diagnosis, as required by 38 C.F.R. § 3.304 to establish 
service connection.  Based on this evidence, therefore, the 
Board remanded the claim so that the Veteran's psychiatric 
diagnosis could be fully explored. 

The Veteran underwent a VA examination in June 2008.  The 
physician thoroughly and accurately described the Veteran's 
history prior to service, during service, and thereafter, as 
gleaned from the Veteran's service personnel and service 
treatment records, his post-service medical records, his 
statements, and his family's statements.  He also accurately 
described the Veteran's stressors in basic training, 
including the incident with the training instructor and his 
time spent in the brig following being AWOL.  Irrespective of 
whether the Veteran's stressors were corroborated, the June 
2008 examiner found them not to be sufficient to support a 
diagnosis of PTSD.  The examiner stated that there seemed to 
be nothing credible in his C-file medical records to support 
a diagnosis of PTSD, other than the Veteran's self report, 
which did not seem credible.  In this respect, the examiner 
noted the inconsistencies in the Veteran's reported history 
prior to him filing a claim of service connection as compared 
to the history he has given in connection with his claim for 
benefits.  He also noted that the Veteran's mother has 
commented on the Veteran's lack of veracity at times.  Also 
noted was the May 2001 report of J.O., MD who opined that the 
Veteran did not have full blown PTSD and that she reported 
that he had some symptoms of PTSD related to being fondled in 
the movie theater at age 12 years.

In reviewing the Veteran's asserted stressors, the physician 
found that they did not meet diagnostic criterion A for 
establishing the diagnosis.  The DSM-IV criterion A requires 
that the person be exposed to a traumatic event in which he 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury to 
himself or others, and that his response involved intense 
fear, helplessness, or horror.  The physician found himself 
hard-pressed to consider the possibility of the described 
events as doing this.  He explained that the available 
information about the Veteran's pre-military functioning does 
not include anything that would suggest that he would be any 
more vulnerable to the stress of basic training than anyone 
else.  He specifically relied on the Veteran's military 
personnel records which showed that he was exhibiting 
disciplinary problems before his experience in the brig, and 
that they were the result of his being immature, rebellious, 
and his generally not wanting to be in the military.  

The June 2008 VA physician's opinion is competent, in that it 
was offered by a medical professional with credentials to 
render such opinions.  It is highly credible and probative of 
the issue at hand - the diagnosis - because the professional 
had full access to the Veteran's entire history, not simply 
one portion of it.  He evaluated the Veteran's complete 
claims file, including psychiatric evaluations, statements 
from the Veteran, and statements from his family.  He 
explained the medical reasoning behind his opinion, 
specifically citing why the Veteran did not meet the full 
diagnostic criteria for PTSD.  

Rather than PTSD, the physician in June 2008 diagnosed the 
Veteran as having a Major Depressive Disorder.  The Veteran's 
actual treatment records do not contradict the examination 
findings, in that he is treated consistently for a depressive 
disorder.  Private psychological assessments in January 1999, 
December 2000, May 2001, June 2003, and August 2005 all 
examined the Veteran with an eye toward establishing a 
psychiatric diagnosis.  These findings included personality 
disorder, depressive disorder, major depression, generalized 
anxiety disorder, social phobia disorder, and attention 
deficit/hyperactivity disorder.  Noticeably absent, however, 
is a diagnosis of PTSD.  

The physician's June 2008 finding that the Veteran did not 
have a diagnosis of PTSD is further supported by the evidence 
of record.  A May 2001 private assessment specifically ruled 
PTSD out, as the Veteran had not had an event that threatened 
his integrity as a person, such as fear of dying.  At that 
time, the Veteran reported several events that affected him, 
but they were solely his pre-service experiences.  Similarly, 
an August 2005 private psychiatric assessment indicated that 
while the Veteran experienced some post-traumatic symptoms, 
the Board-certified psychiatrist was unable to find good 
evidence that they were related to his military experience.  
Instead, he recognized that while the Veteran was exposed to 
the trauma of military training, which was difficult, most 
troops survive this difficult period without significant 
anxiety.  Therefore, he found the symptoms to be attributable 
to non-service events. 

Although the Veteran's treating psychiatric nurse (S.H. MSN, 
A.P.R.N.-BC) documented the presence of PTSD symptoms in a 
May 2008 letter, those manifestations alone do not warrant a 
diagnosis under the DSM-IV, which clearly establishes other 
necessary criteria, including the sufficiency of a stressor.  
The Board finds very probative the June 2008 VA physician's 
opinion that the Veteran's service experiences were not 
adequate to meet the threshold for criterion A for PTSD.  
Accordingly, there is no credible diagnosis of PTSD of record 
that conforms to 38 C.F.R. § 3.304, on which service 
connection benefits may be granted.  Moreover, the Board 
finds that the May 2008 letter from S.H. MSN, A.P.R.N.-BC 
lacks probative value in diagnosing the Veteran has having 
PTSD when it is compared to the other evidence of record.  In 
this regard, the preponderance of the evidence rules out a 
diagnosis of PTSD.  Additionally, the medical evidence which 
determines that the Veteran does not have PTSD was based on 
the Veteran's complete history, including his childhood and 
adolescent history.  

The Board has considered the general medical research on PTSD 
that the Veteran submitted in July 2004, which stressed that 
"psychological rape is a routine part of basic training," 
which results in PTSD, specifically causing "trouble 
concentrating," "mental anguish," and otherwise 
"aggravating every other mind/body problem."  He also 
submitted at that time an article on PTSD by the American 
Psychological Association, outlining the symptoms of PTSD.  
Additional general medical research on PTSD was received in 
September 2008.

Generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The information submitted by the Veteran does not meet the 
standard set forth in Wallin, because it does not delve into 
an association between the Veteran's personal experiences in 
service and his currently demonstrated symptoms, whereby 
establishing a diagnosis.  Further, given the type of 
disorder at issue in this case, which involves very 
personalized reactions to different stimuli, the general 
quality of the symptoms and circumstances spoken to by the 
research submitted does not rise to the level of medical 
certainty that is required in relying on such research.  
Rather, the 2008 VA medical examination which fully explored 
the Veteran's particular experiences and his subsequent 
mental state is far more probative on the issue.  That 
evidence fails to support a diagnosis of PTSD. 

While the Board does not doubt the sincerity of the Veteran's 
beliefs that his service caused him to have PTSD, it is bound 
by the governing statutes and regulations, which require that 
in such claims, the diagnosis be fully supported by the 
sufficiency of a claimed in-service stressor.  In this case, 
the evidence falls short of such support.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for PTSD must be denied.

TDIU Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal of a TDIU rating and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including major depression, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

The appeal of a TDIU rating is dismissed.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


